Citation Nr: 1341650	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  13-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a hand disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.

7.  Entitlement to service connection for a right ankle disability. 

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

10.  Entitlement to service connection for a right hip disability. 

11.  Entitlement to service connection for a left hip disability. 

12.  Entitlement to service connection for a right knee disability. 

13.  Entitlement to service connection for a left knee disability. 

14.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated in January and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  At his hearing, the Veteran testified that he wrongly filed a claim for service connection for his right foot when he should have filed a claim for service connection for his left foot.  As the issue of entitlement to service connection for a left foot/ankle disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it; and it is referred to the AOJ for appropriate action.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability, bilateral hearing loss, a headache disability, a hand disability, a right shoulder disability, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, a right hip disability, a left hip disability, a right knee disability, a left knee disability, a back disability as well as the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the July 2013 Board videoconference hearing, prior to the promulgation of a decision, the Veteran offered testimony effectively withdrawing his claim of entitlement to service connection for a right ankle disability.

2.  Claims of entitlement to service connection for depression and bilateral hearing loss were denied by an April 2009 rating decision that was not appealed; a request to reopen a claim for service connection for any acquired psychiatric disorder to include depression and bipolar disorder was denied by a May 2011 rating decision that was not appealed.

3.  Evidence submitted subsequent to the April 2009 and May 2011 rating decisions is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issue of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  An April 2009 rating decision which denied entitlement to service connection for bilateral hearing loss is final.  A May 2011 rating decision which denied the Veteran's request to reopen a claim of entitlement to service connection for any acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2013).

3.  New and material evidence has been received since the May 2011 rating decisions, and the claims of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In the present case, the appellant testified in July 2013 that he wrongly filed a claim for service connection for his right foot when, in fact, it was his left foot that was injured during active service.  The appellant acknowledges that there is no evidence of a right foot/ankle disorder.  As noted above, the issue of entitlement to service connection for a left foot disability is being referred to the RO for appropriate action.  As such, the Board finds that the Veteran has effectively withdrawn the appeal with respect to the issue of entitlement to service connection for a right ankle disability; and hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to entitlement to service connection for a right ankle disability; and it is dismissed.

Request to Reopen Claims

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.    

In an April 2009 decision VA denied entitlement to service connection for a bilateral hearing loss.  In a decision dated in May 20011, VA denied the Veteran's request to reopen a claim of entitlement to service connection for any acquired psychiatric disorder to include depression and bipolar disorder.  The Veteran did not appeal these decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2013).  Thus, the April 2009 and May 2011 rating decisions are final.  

The Veteran's application to reopen his claims of entitlement to service connection for hearing loss and an acquired psychological disorder was received in November 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

By rating decision dated in January 2012, the RO declined to reopen claims of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss. 

The April 2009 rating decision denied service connection for bilateral hearing loss on the basis that there was no evidence of hearing loss or exposure to any type of acoustic trauma or noise exposure during service, no evidence that a sensorineural hearing loss manifested to a compensable degree within a year discharge from active duty.  In addition, the RO noted that attempts to obtain treatment records for hearing loss were unsuccessful.

The May 2011 rating decision denied the Veteran's request to reopen his claim for service connection for any acquired psychiatric disorder on the basis that he had not submitted new and material evidence.  The RO noted that the Veteran was asked to furnish medical evidence showing that he was currently diagnosed with depression, bipolar disorder, or any other psychiatric order that incurred in service.

Subsequent to the April 2009 and May 2011 rating decisions, the Veteran submitted private medical records noting a diagnosis of bipolar disorder in 2009.  VA treatment records in Virtual VA show diagnoses of bipolar disorder and findings of notching suggestive of a noise induced hearing loss.  The appellant has provided competent evidence that he was exposed to excessive noise while on active duty.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In regard to the evidence received since the April 2009 and May 2011 rating decisions, the post-service medical records are neither cumulative nor redundant.  Further, the new evidence relates to unestablished facts necessary to establish the claims -- current diagnoses or findings of a psychiatric disorder and a bilateral hearing loss.  

Accordingly, the Board finds that the evidence received subsequent to April 2009 and May 2011 rating decisions is new and material and serves to reopen the claims.  


ORDER

The appeal to the issue of entitlement to service connection for a right ankle disability is dismissed.

New and material evidence having been submitted, the claim for entitlement service connection for an acquired psychiatric disability is reopened.

New and material evidence having been submitted, the claim for entitlement service connection for bilateral hearing loss is reopened.


REMAND

The Veteran testified in July 2013 that he had service in the National Guard, and more specifically, the 104th National Guard Unit in Philadelphia, from 1983 until 1999.  Records identifying periods of active duty for training or inactive duty for training are necessary to determine whether service connection for a disability claimed during his inactive service is warranted.  The record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty; or that he was disabled from an injury incurred or aggravated during inactive duty training.  Hence, the dates of each period of National Guard service must be determined.  

The Veteran has identified additional treatment records.  At his videoconference hearing in July 2013, he testified that he received treatment at Health Care Center Number Nine in Philadelphia in January/February 1986 for right shoulder injury following a National Guard drill, at Drexel University College of Medicine in July 1998 for problems with his hands, at Northwest Center in Mount Airy in January 1999 for depression.

The appellant has also filed for disability benefits from the Social Security Administration.  The disorders upon which any Social Security benefits were awarded are not evident from the record.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, a hip disability, a knee disability, and a back disability are inextricably intertwined with the referred issue of entitlement to service connection for a left foot/ankle disability as the Veteran contends that these disabilities are secondary to an altered gait as a result of left foot injury in service.  As such, further development is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should identify any VA or non-VA medical treatment records for any psychiatric disability, hearing loss, headaches, hand disorder, right shoulder disorder, lower extremity peripheral neuropathy, hip disorder, knee disorder, and/or back disorder that are not part of the current file and which have not previously been requested.  For any identified record the Veteran should be provided with the necessary authorizations for the release of those records.  This includes an authorization form to obtain treatment records from Health Care Center # 9 for a claimed right shoulder injury in January/February 1986, records from Drexel University College of Medicine in July 1998 for a hand disorder, and records from 1999 for treatment for a psychiatric disorder at Mt. Airy.  The RO should also secure all VA treatment records pertaining to care provided by VA at the Coatesville VA Medical Center.  Any NONDUPLICATIVE records secured must be associated with the claims folder.  Duplicate records should not be added to the file.   The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  An attempt must be made to confirm the Veteran's National Guard service dates, to include each and every period of active duty for training and inactive duty for training.  In addition, an attempt to obtain all service treatment records for each confirmed period of National Guard service must be undertaken.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran's medical and adjudication records from Social Security Administration should be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After fulfilling any duty to assist, to include the conduct of any VA examination, the RO must adjudicate the issue of entitlement to service connection for a left foot/ankle disorder.  The RO must further, after fulfilling the duty to assist, to include the conduct of any VA examination to determine the etiology of a claimed disorder, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the lower extremities, any hip disability, any knee disability, hearing loss, psychiatric disorder, and a back disability should be readjudicated.  For any claim that remains denied the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


